Title: To James Madison from James Monroe, 17 February 1821
From: Monroe, James
To: Madison, James


                
                    Dear Sir
                    Washington Feby 17. 1821
                
                I regret to have to inform you of the death of Mr Wm. Burwell which took place on yesterday, after a long illness. He was a virtuous man & good member.
                The treaty with spain has been ratified unconditionally by her govt., & the grants annulld in the instrument of ratification. It is now before the Senate on the question whether it shall be accepted, the time stipulated for the ratification having previously expird. No serious opposition is anticipated.
                There is some hope that Missouri will be admitted, on a mov’ment on the part of Pennsyla., by her Senators in concert with some members in the H. of R. Mr Biddle who is here, has renderd some service in this important occurrence.
                There is also some hope that our commercial difference with France will be adjusted. Your friend
                
                    James Monroe
                
             